This is a suit upon two notes aggregating $6,200, which were given in connection with two chattel mortgages on live stock and road building implements. Plaintiff sequestered the property mortgaged. The defendant admits the execution of the notes and mortgages, but reconvened and pleaded set-off and compensation. From a judgment in favor of the plaintiff in all respects as prayed for in the petition and nonsuiting the defendant as to his reconventional demand, the defendant appealed.
The case was submitted without argument; there is no application in the record for time within which to file briefs, and no briefs have been filed by either party to the appeal.
We have read the transcript carefully. Five witnesses gave oral testimony in the case. Four of these, including the defendant himself, took the stand in his behalf. It is not necessary to review their testimony because it utterly fails to support the defendant's reconventional demand or to establish any indebtedness whatever by plaintiff to the defendant. The only attempt by defendant was to show that plaintiff was indebted to him on an open account for some unnamed and uncertain sum as compensation and offset to the notes and mortgages sued upon. The failure of the *Page 1077 
proof offered to establish the fact alleged in the reconventional demand renders it unnecessary for us to pass on the lower court's rulings admitting this testimony and referring counsel's objections to it to the effect to be given it. The judgment appealed from is correct, and it is therefore affirmed, at appellant's cost.